NO. 07-04-0025-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                     MARCH 4, 2004

                          ______________________________


                         IN THE INTEREST OF C.S.L., A CHILD

                        _________________________________

            FROM THE 100TH DISTRICT COURT OF CARSON COUNTY;

                   NO. 9231; HONORABLE DAVID MCCOY, JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


       On January 21, 2004, the clerk of this court received a copy of a Notice of Appeal

filed on behalf of appellant Carol Osmond. By letter dated January 26, 2004, the clerk

advised appellant that a filing fee had not been received, see TEX . R. APP. P. 5, nor had a

docketing statement been filed. See TEX . R. APP. P. 32.1. The clerk’s letter likewise

advised that no further action would be taken on the appeal by this Court until a filing fee

had been paid and that failure to pay the filing fee may result in dismissal of the appeal.

See TEX . R. APP. P. 42.3.
       The filing fee was not paid. By letter dated February 12, 2004, the clerk advised

counsel for appellant that the filing fee had still not been paid, and that unless the filing fee

was received on or before February 23, 2004, the appeal would be subject to dismissal.


       The filing fee has not been paid. Accordingly, this appeal is dismissed. TEX . R. APP.

P. 42.3.




                                                     Phil Johnson
                                                     Chief Justice




                                               -2-